Citation Nr: 1455793	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-30 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a claimed left eye cataract.

2. Entitlement to service connection for claimed squamous blepharitis.

3. Entitlement to service connection for claimed meibomitis.

4. Entitlement to a rating in excess of 10 percent for the service-connected residuals of a fracture of the calcaneus bone, left heel with plantar fasciitis (also claimed as left heel spur, bunion, and osteoarthritis of the left foot). 

5. Entitlement to a compensable rating for the service-connected disability manifested by decreased temporal peripheral vision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1972 and December 1990 to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the RO.  

The Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The Board remanded these issues on appeal in September 2012 for further development of the record. The development has been completed and the case has been returned to the Board.

The Veteran's appeal originally included the issue of service connection for a claimed neurological disorder of the upper extremities, to include as secondary to service-connected cervical spine disability.  . 

During the pendency of the appeal, the RO, in a March 2013 rating decision, granted service connection for cervical radiculopathy of the left upper extremity and assigned a 30 percent rating for the disability, effective on July 1, 2004. 

Therefore, his appeal concerning the issue of service connection for a claimed neurological disorder of the upper extremities, to include as secondary to service-connected cervical spine disability has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

With regard to the Veteran's claim for an increased rating for the service-connected residuals of a fracture of the calcaneus bone, left heel with plantar fasciitis, in a July 2013 rating decision, the RO increased the rating for the service-connected left knee disability to 10 percent, effective on July1, 2004. As higher schedular ratings are available, the issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of increased ratings for the service-connected arthritis of the right knee, cervical radiculopathy of the left upper extremity (claimed shoulder) and sleep apnea as well as a claim for a total rating based on individual unemployability by reason of service-connected disability (TDIU) have been raised by the record in a September 2014 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  The currently demonstrated left eye cataract as likely as not had its clinical onset during the Veteran's period of active service

2.  The Veteran is not shown to have squamous blepharitis.

3.  The Veteran is shown as likely as not to have meibomitis that had its clinical onset during the Veteran's period of service.

4.  The service-connected left foot disability is not shown to be productive of more than moderate impairment. 

5.  The service-connected visual field disability picture is shown to more nearly approximate that of concentric contraction to 60 degrees, but not to 45 degrees in each eye for the period of the appeal; neither concentric contraction of the visual field to 45 degrees but not to 30 degrees (bilateral), concentric contraction of the visual field to 5 degrees (unilateral), loss of vision on the temporal half (bilateral), nor impairment homonymous hemianopsiais is demonstrated. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left eye cataract is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not have a disability manifested by squamous bepharitis due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by meibomitis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for the assignment of a rating higher than 10 percent for residuals of a fracture of the calcaneus bone, left heel with plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 4.130 including Diagnostic Code (DC) 5276, (2013).

5.  The criteria for the assignment of a 20 percent rating, but no higher for the service-connected disability manifested by decreased temporal peripheral vision have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79 including Diagnostic Code (DC) 6079, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by multiple letters sent to the Veteran. The claims were last adjudicated in July 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations and more importantly the medical opinion obtained in February 2013 are adequate with regard to the issues on appeal, as the February 2013 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the nature and etiology of the claimed left eye cataract, squamous blepharitis and meibomitis, taking into account the Veteran's reported history of the disabilities. 

The Agency of Original Jurisdiction was also requested to schedule the Veteran for a VA examination to evaluate the current manifestations and severity of his left foot and vision disabilities. 

Here, the examiner offered opinions in February 2013 that addresses the etiology of left eye cataract, squamous blepharitis and meibomitis, with due consideration given to the Veteran's reported history of the disabilities. 

The February 2013 VA examinations addressed the current manifestations and severity of the left foot and vision disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, during the May 2012 Board hearing, the undersigned VLJ identified the issues on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


EYES

The service treatment record showed a diagnosis of meibomitis in June 1997, June1998, June 1999, September 2001 and April 2004. An April 2004 service treatment record noted "pre cataract of the left eye." The examiner noted "no cataract yet." 

The Veteran contends that he has squamous blepharitis related to his period of service. However, the more probative evidence establishes that the Veteran does not have squamous blepharitis.

The July 2005 report of VA examination documented the Veteran's report of having a history of blepharitis. On examination, his lids, lashes and orbits were within normal limits for both eyes. The impression was history of blepharitis; however, the physician noted the Veteran's "lids look[ed] good today."

The February 20013 report of VA examination documented, in pertinent part, "no evidence of squamous blepharitis was seen on today's ophthalmological examination."   

Given its review of the record, the Board finds that the claim of service connection for squamous blepharitis must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only other evidence of record supporting the Veteran's claim are his general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has squamous blepharitis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, in this case, the Board finds the opinion of the VA examiner in the February 2013 report of VA examination to be more probative. 

The VA physician is a medical professional who have reviewed the claims file, considered the reported history, performed physical examination and reviewed the submitted medical literature. The physician used his expertise in reviewing the facts of this case and determined that the Veteran did not have objective evidence of squamous blepharitis.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claims of service connection for squamous blepharitis must be denied.  

Regarding the claimed meibomitis, the Board reiterates that service treatment record showed a diagnosis of meibomitis in June 1997, June1998, June 1999, September 2001 and April 2004. 

An October 2006 private treatment record reflects that the Veteran had meibomitis that caused blockage of the meiboimian glands of the lids. The Veteran was instructed on the proper technique of doing lid scrubs and gland expression to keep the condition under control.

The Board is aware of the February 20013 report of VA examination noted that "no evidence of meibomitis was seen on today's ophthalmological examination." 

However, in this case, there was disease (meibomitis) documented in service and during the course of the appeal period. On this record, service connection is warranted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Hence, in resolving all reasonable doubt in the Veteran's favor, service connection for meibomitis is warranted.  

Regarding the claimed cataract of the left eye, the Board notes that, while the service treatment records showed no documentation of cataracts, they documented that there was a "pre cataract of the left eye." 

An April 2011 VA optometry treatment record showed mild cataracts, both eyes, not visually significant.

The February 2013 report of VA examination documents, in pertinent part, "early cataract, both eyes. The examiner concluded that the cataract was "not visually significant; not abnormal for age and not due to military service."

Here, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current left eye cataract as likely as not had its clinical onset in service.   

In this case, the Board finds that the examiner did not offer an adequate rationale for his conclusion in the February 2013 VA examination report. Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  

However, the Board does find that the Veteran has competently and credibly asserted that his left eye cataract onset during his period of service. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

In resolving all reasonable doubt in the Veteran's favor, service connection for left eye cataract is warranted.  


Laws and Regulations- Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Left Foot

The ratings for the Veteran's left foot disability have been assigned by an analogy pursuant to Diagnostic Code 5276. Under DC 5276, a non compensable rating is assigned for mild symptoms of acquired flatfoot that are relieved by built-up shoe or arch support.

A 10 percent rating is assigned for moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.

A 20 percent rating is assigned for severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, unilateral. 

A 30 percent rating is assigned for severe acquired flatfoot, bilateral

A 30 percent rating is also assigned for pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, unilateral.

A 50 percent rating is assigned for pronounced acquired flatfoot, bilateral.

In the appealed rating decision, the RO granted service connection for the Veteran's left foot disability and assigned a no percent rating, effective on July 1, 2004. 

In a July 2013 rating decision, the RO increased the evaluation for the service-connected left foot disability to 10 percent effective on July 1, 2004. This increase during the appeal did not constitute a full grant of the benefit sought. 

Therefore, the Veteran's claim for an increased evaluation for the left foot disability remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The August 2005 report of VA examination reflects the Veteran's complaint of left foot pain in the left heel and instep of the left foot. On examination, the relevant diagnoses were those of residuals, pain s/p (status post) fracture left calcaneal bone and residuals, s/p plantar fasciitis with pain.

The February 2013 report of VA examination documents diagnoses of stress fracture left calcaneus and plantar fasciitis. The Veteran complained of left foot pain worse in the morning, relieved by stretching and arch supports. 

There was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallus valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.

The examiner indicated the Veteran's foot injury was productive of a moderate degree of impairment. The examiner indicated that there was tenderness at the plantar fascia of the left foot especially near the calcaneal insertion. Palpation of the plantar fascia reproduced the Veteran's complaints of foot pain. 

Ambulation was mildly antalgic favoring the left foot. Bilateral pedal pulses were normal and bilateral arches were preserved. There was no gross deformity. The Veteran regularly used orthopedic shoe inserts for his left foot disability.

An MRI results confirmed the findings of plantar fasciitis, and the examiner indicated that the Veteran's left foot disability impacted the Veteran's ability to work in that it impaired his running, ascending or descending stairs and prolonged standing. 

Here, the medical and lay evidence establishes that the service-connected left foot disability does not meet the diagnostic criteria for the assignment of a rating in excess of 10 percent. 

The Veteran's complaints of left foot pain associated with his left foot disability to equate with more than a moderate degree of impairment as confirmed by the findings of the February 2013 report of VA examination. The characteristics of a severe foot impairment are not demonstrated. 

As pes cavus, malunion or nonunion of the tarsal or metatarsal bones or other foot injury productive of moderately severe impairment are not demonstrated, a higher rating is not warranted under any other diagnostic criteria contemplating foot disabilities.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the left foot disability. The preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).



Vision

Initially, the Board notes that, effective on December 10, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the eye. 

Specifically, these amendments concern 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6092. To the extent that these amendments apply to applications for benefits received by VA on or after December 10, 2008, these new regulations do not apply in this case. 

The Veteran's vision disability is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080-6079. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 6079 in effect prior to December 10, 2008, a noncompensable rating is assigned when vision in one eye is 20/40 and vision in the other eye is 20/40. A 10 percent rating is assigned when vision in one eye is 20/100, 20/70 or 20/50 and vision in the other eye is 20/40.

Under DC 6080 in effect prior to December 10, 2008, the visual disorder of the eye is rated based on basis of impairment of the field of vision. 

A 10 percent rating is assigned for impairment of the visual field of one eye (unilateral) with: concentric contraction of the visual field to 60 degrees but not to 45 degrees; concentric contraction of the visual field to 45 degrees but not to 30 degrees; concentric contraction of the visual field to 30 degrees but not to 15 degrees; loss of vision on the nasal half; or, loss of vision on the temporal half.

A 20 percent rating is assigned for impairment of the visual field with: concentric contraction of the visual field to 60 degrees but not to 45 degrees (bilateral); concentric contraction of the visual field to 15 degrees but not to 5 degrees (unilateral); or, loss of vision on the nasal half (bilateral).

A 30 percent rating is assigned for impairment of the visual field with concentric contraction of the visual field to 45 degrees but not to 30 degrees (bilateral); concentric contraction of the visual field to 5 degrees (unilateral); loss of vision on the temporal half (bilateral); or, impairment of the visual field with homonymous hemianopsia.

A 50 percent rating is assigned for impairment of the visual with concentric contraction of the visual field to 30 degrees but not to 15 degrees (bilateral). 

A 70 percent rating is assigned for impairment of the visual field with concentric contraction of the visual field to 15 degrees but not to 5 degrees (bilateral). 

A 100 percent rating is assigned for impairment of the visual field with concentric contraction of the visual field to 5 degrees.

The July 2005 report of VA examination noted the Veteran's report of a history of decreasing peripheral vision. He denied having a change in his vision over the last several months. 

On examination, the visual acuity in each eye was that of 20/25. His visual fields were full to confrontation in both eyes. Dilated fundus examination showed periphery was within normal limits, flat 360 degrees, with no RD/tears/masses. 

An October 2006 private optometry record showed that the Veteran's corrected visual acuity was 20/20 in both eyes. The examiner noted that the enclosed serial visual fields testing reports showed the Veteran's contracted visual fields were stable.  

An April 2011 VA optometry treatment record showed that the Veteran's corrected visual acuity was 20/20 in each eye. Confrontation visual field examination was full in both eyes. 

A June 2011 VA optometry treatment record noted that the Veteran's corrected visual acuity was 20/20 in each eye. Confrontation visual field examination was full in both eyes. Humphrey Visual Field test showed stable nasal and peripheral defect in the right eye and stable nasal and superior defect in the left eye with some temporal involvement.

The February 2013 report of VA examination noted the Veteran's complaint of redness, pain, burning or stinging and dryness of the eyes with decrease of the visual field.

Funduscopic examination findings were normal for both eyes. There was a visual field defect, but no homonymous hemianopsia or scotoma was present in either eye.

Uncorrected visual acuity, distance was 20/100 in each eye; corrected visual acuity, distance was 20/20 for each eye. Uncorrected visual acuity near was 20/50 for each eye; corrected visual acuity, near was 20/20 for each eye.

On visual field testing, demonstrated visual fields at the 8 principal meridians for the right eye was 69 (temporally), 70 (down temporally), 54 (down), 40 (down nasally), 51 (nasally), 40 (up nasally), 33 (up) and 55 (up temporally). Demonstrated visual fields at the 8 principal meridians for the left eye was 60 (temporally), 69 (down temporally), 49 (down), 50 (down nasally), 55 (nasally), 48 (up nasally), 34 (up) and 45 (up temporally) 

The examiner noted that the small nasal and peripheral defect in visual field in the right eye appeared stable. The examiner also noted that the small nasal and superior and peripheral defect in visual field in the left eye appeared stable. 

Here, the Board finds that the medical and lay evidence reflects that the Veteran's vision disability warrants increase to 20 percent rating throughout the appeal period. 

The Board finds that the level of severity of the Veteran's Vision disability did not significantly change during the course of her appeal. The evidence documents a history of stable defect in the Veteran's visual field, bilaterally.

The February 2013 report of VA examination documented that, after adding together the Veteran's remaining visual field (at each of the 8 principal meridians), his total remaining visual field for the right eye was 412 degrees. His total remaining visual field for the left eye was 410 degrees. 

Thus, his average concentric contraction of the visual field was 51.5 for the right eye (412/8) and 51.21 for the left eye (410/8).

Applying former DC 6079, a compensable rating would not be warranted because at worse, the Veteran's corrected visual acuity was 20/25 (July 2005 VA examination). 

However applying former DC 6080, the Veteran demonstrates impairment of the visual field with concentric contraction of the visual field to 60 degrees but not to 45 degrees, bilaterally (February 2013 VA examination showed concentric contraction of the visual field of 51.5 for the right eye and 51.21 for the left eye). 

In light of the consistent evidence of a stable defect in the Veteran's visual field, bilaterally, the Board finds that the defect was present for the period of the appeal. 

Therefore, as the Veteran's disability more closely resembled that of the visual field with concentric contraction of the visual field to 60 degrees but not to 45 degrees, bilaterally, a 20 percent rating is for application throughout the appeal period.

However, an evaluation in excess of 20 percent is not warranted. Concentric contraction of the visual field to 45 degrees but not to 30 degrees, bilaterally; concentric contraction of the visual field to 5 degrees, unilaterally; loss of vision on the temporal half, bilaterally; or, impairment of the visual field with homonymous hemianopsia is not demonstrated.

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 20 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Extraschedular

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1) ; VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

 In this case, the Board finds that schedular criteria are adequate to rate the service-connected left foot and vision disabilities as they are not unusual or exceptional. 

As the rating criteria are found to reasonably address the manifestations of each of the service-connected disabilities, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Service connection for left eye cataract is granted.

Service connection for claimed squamous blepharitis is denied.

Service connection for meibomitis is granted.

An increased rating in excess of 10 percent for the service-connected residuals of a fracture of the calcaneus bone, left heel with plantar fasciitis is denied.

An increased rating of 20 percent, but no higher for the service-connected disability manifested by decreased temporal peripheral vision is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


